Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

Response to Amendment
In the amendment dated 06/16/2022, the following occurred: Claims 23, 32 and 35 have been amended; and claims 1-22 and 24-26 have been cancelled.
Claims 23 and 27-41 are pending and have been examined.
	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/742,475 dated 08 October 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate corrections are required.
Claims 32 recites “the user interface”, which lacks antecedent basis. The Examiner suggests amending to recite in the preamble “mobile computing device comprising [[a display screen]] a user interface”. 
	Claim 32 also recites “the created trends”, which lacks antecedent basis. The Examiner suggests amending to recite “wherein the user interface displays trends and artifacts based on the outputted data and results of comparisons between the created trends and existing adverse event symptoms”.
	Since claim 32 is rejected, its dependent claims 33-34 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 27-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 23, 32 and 35 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 23, 32 and 35 each fall into at least one of the statutory categories (i.e., machine).
The identified abstract idea is as underlined (claim 32 being representative):
a mobile computing device comprising a display screen, the mobile computing device being configured to display:
at least one home screen displaying room numbers or bed numbers, each respective room number or bed number corresponding to a patient, the home screen displaying icons, each icon being tied to a measured metric from one or more medical instruments and displaying numbers relating to the measured metric;
at least one in-depth screen that appears (optionally) when a user selects any of the room numbers or bed numbers on the at least one home screen, the at least one in-depth screen selectively displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected room number or bed number and data relating to an infusion pump corresponding to the patient associated with the selected room number or bed number; 
the at least one in-depth screen showing operation of the one or more medical instruments and the infusion pump and allowing input of boundary parameters by the user;
the at least one in-depth screen showing the results of comparisons between the outputted data and recorded cases of adverse events, the comparisons including comparisons of the outputted data with a 99% confidence interval of the measured metric; and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric such that a medical practitioner can remotely see fluctuations in a patient’s vital signs that are harbingers of potential adverse events that would otherwise be undetected;
wherein the user interface displays results of comparisons between the created trends and existing adverse event symptoms; and
wherein the results include a list of potential adverse events and likelihoods that the potential adverse events will occur.

Step 2A prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for at least the recitation of a mobile (computing) device having a display screen/user interface. (Note: a user interface can be the physical screen or a representation of data on the screen). That is, other than reciting a mobile (computing) device having a display screen/user interface, the claimed invention amounts to a human following a series of rules or steps to display and select various data in various representations, e.g., when a user selects one of the various representations. For example, but for the mobile (computing) device having a display screen/user interface, the claims encompass a person selecting data and displaying data on the mobile (computing) device. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of a mobile (computing) device having a display screen/user interface that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claims further recite the additional elements of the mobile (computing) device having a display screen/user interface, one or more medical instruments, and an infusion pump that collect, transmit or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amount to locations from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional elements (in bold) of one or more medical instruments the patient is connected to and data relating to the infusion pump. A medical device is a device used, for example, to monitor/collect vital signs of a patient (see GholamHosseini et al. at pg. 3486, section III, A. Data collection, para. 1). An infusion pump is a patient medical device that provides data (see Muhsin et al. at Fig. 2 & [0098]). Under practical application, the additional elements are (further) merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the (assumed) additional elements of various screens displayed: the at least one home screen, the at least one in-depth screen and the at least one graphing screen. These screens, as recited, are representation formats/layouts of data that are not physical screen component(s) (see Wilson et al., US 2011/0205061 A1, at Fig. 2A, 2B and/or 13 for home screens, at Fig. 10 for in-depth screen, and at Fig. 12 for graphing screen). Nevertheless, to promote compact prosecution, these are considered. Under practical application, the (assumed) additional elements are merely generally linking the abstract idea to a particular technological environment (i.e., graphical user interfaces). Accordingly, even in combination, these (assumed) additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile (computing) device having a display screen/user interface to perform the method amounts no more than mere instructions to apply the exception using a generic computer and generic computer component(s). Mere instructions to apply an exception using a generic computer and generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the mobile (computing) device, one or more medical instruments, and infusion pump (i.e., devices that collect, transmit or output data) are each considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (operable) one or more medical instruments the patient is connected to and displaying data relating to an (operable) infusion pump are each (further) considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. GholamHosseini and Muhsin indicate that medical devices and an infusion pump are well-understood, routine and conventional concepts. GholamHosseini indicates that a wide variety of medical devices have been used in connectivity with another device to monitor/collect patient vital signs (see e.g., pg. 3486, section III, A. Data collection, para. 1; and pg. 3487, [24] “wearable and wireless ECG monitoring systems”). Muhsin indicates that infusion pump systems have been used to provide data (e.g., vital sign measurements) to serial ports of a hub (see Fig. 2 & [0098]). Further, the prior art of record indicates that (connectable) (operable) one or more medical instruments and (operable) infusion pumps are well-understood, routine, and conventional concepts (for medical devices, see Patel et al., US 10,573,415 B2 at Abstract; and Dicks et al., US 2008/0097912 A1 at Abstract) (for infusion pumps, see Handler, US 2017/0043089 A1 at Fig. 1 & [0041]; and Montejo et al., US 2014/0171753 A1 at Fig. 1A & [0021]). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various screens are each considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Wilson indicates that various screens are well-understood, routine and conventional concepts. Wilson indicates that screens have been used to display data in a visually representative format/layout (see e.g., Fig. 2A, 2B, 10 and 12-13). Further, the prior art of record indicates that various screens are well-understood, routine, and conventional concepts (see Mazar et al., US 2015/0302539 A1 e.g., at Fig. 3C, 3E and 4A; and Williams et al., US 10,272,294 B2 e.g., at Fig. 2, 4A, 6D and 7A). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 27-31, 33-34 and 36-41 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claims 28-29, 31, 33-34, 36-39 and 41 merely further describe(s) the abstract idea (e.g. the results, the comparisons, one or more alarms sound/alerting, comprising a plurality of prioritizable alarms, the measured metric, displaying). Note: see Specification (at para. 0021), which describes “sounding” an alarm.
Claim 27 merely further describe the user interface(s), which is/are considered generally linking (see analysis, supra).
Claims 30 and 40 further describes the one or more medical instruments as a vital-signs monitor and a bed scale. These one or more medical instruments are also considered generally linking. See analysis supra. To re-evaluate specifically a vital-signs monitor under Step 2B, GholamHosseini already indicated medical devices as vital signs monitors are well-understood, routine, and conventional concepts; and that a wide variety of medical devices have been used in connectivity with another device to monitor/collect patient vital signs. See also Handler at Fig. 1 & [0037]; and Montejo at [0010]. To re-evaluate specifically a bed scale under Step 2B, Wilson et al. (US 2011/0205061 A1) indicates that a bed scale is a well-understood, routine, and conventional concept; and bed scales have been integrated into patient beds (see [0191] & [0225]) (see also Bolduc et al., US 2019/0156645 A1 at [0006]; and Miller et al., US 2016/0051191 A1 at Fig. 8b & [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 27 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. (US 2015/0302539 A1) in view of Handler (US 2017/0043089 A1) and Wilmink (US 10,799,173 B2).

Re. CLAIM 23, Mazar teaches a mobile device including a user interface (see e.g., Fig. 5A) comprising:
at least one home screen displaying room numbers or bed numbers (The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from one or more medical instruments the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/ information from a chest sensor and/or other patient worn sensors (medical instrument sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
at least one in-depth screen that appears when a user selects any of the […] on the at least one home screen (The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.), the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).) such that a medical practitioner can remotely see fluctuations in a patient’s vital signs that are harbingers of potential adverse events that would otherwise be undetected (The Examiner notes that this is optional language, but regardless, interprets vital signs sensor data as accessible and displayable on the caregiver’s smart phone device of Fig. 5C or the device of Fig. 3C (remotely).);
wherein the user interface displays trends and artifacts based on the outputted data (See Specification at para. 0056 for “artifacts”. Mazar [0010] teaches caregivers access historical vital sign and other information for the patient to identify trends for the patient or potentially identify previously unnoticed issues or anomalies (artifacts). See also Mazar Fig. 3D, “sensor lost”. The Examiner interprets the accessed data as summarily displayed.) and results of comparisons between the created trends and existing adverse event symptoms (Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. The Examiner interprets historical information of two vital signs as compared to identify alarm states. The Specification at para. 0006 defines “adverse event” as “an unintended injury caused by medical management rather than the disease process” e.g. falls with injuries. Mazar Fig. 3D teaches displaying a fall detection (existing adverse event). Mazar [0035] teaches the accelerometer could provide information (symptoms) to caregivers that can be used to determine if the patient is engaging in activities or habits that can increase the risk of re-injury or of developing complications. The Examiner interprets the smartphone as displaying alarm states with fall detection (existing adverse event) data and accelerometer (existing adverse event symptoms) data.); and
	wherein the results include a list of […] adverse events […] (Mazar [0140] teaches the user interface can include additional information for the patient, such as historic motion information or other patient related information along with time stamps; and a listing of past alarm states for the patient and information related to each alarm state. The Examiner interprets the user interface as listing past falls detected.)
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Mazar/Handler may not teach a list of potential adverse events and likelihoods that the potential adverse events will occur.

Wilmink teaches
	potential adverse events and likelihoods that the potential adverse events will occur (Fig. 3 teaches generating a fall prediction assessment of the patient. Fig. 4 teaches generating an updated fall prediction assessment. Col. 3, Ln. 60-67 teaches a fall prediction assessment may include data indicating the likelihood or chance that a particular patient is at risk of falling.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate fall prediction assessments and to use this information as part of fall prediction assessment as taught by Wilmink, with the motivation of improving health care provider intervention and provision of care for a patient that is identified as at risk of an adverse event, such as falling, thereby saving the patient from the considerable cost involved in the treatment and hospitalization of fall injuries and even death (see Wilmink at Col. 1, Ln. 29-35).

Re. CLAIM 27, Mazar/Handler/Wilmink teaches the mobile device of claim 23 wherein the user interface displays the results of comparisons between the outputted data and recorded cases of adverse events (Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events.)

Re. CLAIM 35, Mazar teaches a mobile computing device comprising a display screen (see e.g., Fig. 5A), the mobile computing device being configured to display:
at least one home screen displaying room numbers or bed numbers (The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from one or more medical instruments the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/information from a chest sensor and/or other patient worn sensors (medical device sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
at least one in-depth screen that appears when a user selects any of the […] on the at least one home screen (The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.);
the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).) such that a medical practitioner can remotely see fluctuations in a patient’s vital signs that are harbingers of potential adverse events that would otherwise be undetected (The Examiner notes that this is optional language, but regardless, interprets vital signs sensor data as accessible and displayable on the caregiver’s smart phone device of Fig. 5C or the device of Fig. 3C (remotely).);
wherein the user interface displays trends based on the outputted data (Claim 1 is analogous. Mazar [0010] teaches caregivers access historical vital sign and other information for the patient to identify trends for the patient. The Examiner interprets the accessed data as summarily displayed.);
wherein the user interface displays results of comparisons between the created trends and existing adverse event symptoms (Claim 1 is analogous.) or the results of comparisons between the outputted data and recorded cases of adverse events (Claim 27 is analogous. Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events.);
	wherein the results include a list of […] adverse events […] (Mazar [0140] teaches the user interface can include additional information for the patient, such as historic motion information or other patient related information along with time stamps; and a listing of past alarm states for the patient and information related to each alarm state. The Examiner interprets the user interface as listing past falls detected.);
wherein one or more alarms sound when the outputted data is outside the boundary parameters or a particular medical instrument has stopped functioning or changed its rate, or the comparisons indicate that a patient may experience an adverse event (Claims 29 and 34 are analogous. See Specification at para. 0021. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. The Examiner interprets Cory Smith’s and another patient’s panels as flashing because RR increased above an upper bound for each.)
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Mazar/Handler may not teach a list of potential adverse events and likelihoods that the potential adverse events will occur.

Wilmink teaches
	potential adverse events and likelihoods that the potential adverse events will occur (Fig. 3 teaches generating a fall prediction assessment of the patient. Fig. 4 teaches generating an updated fall prediction assessment. Col. 3, Ln. 60-67 teaches a fall prediction assessment may include data indicating the likelihood or chance that a particular patient is at risk of falling.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate fall prediction assessments and to use this information as part of fall prediction assessment as taught by Wilmink, with the motivation of improving health care provider intervention and provision of care for a patient that is identified as at risk of an adverse event, such as falling, thereby saving the patient from the considerable cost involved in the treatment and hospitalization of fall injuries and even death (see Wilmink at Col. 1, Ln. 29-35).

Re. CLAIM 36, Mazar/Handler/Wilmink teaches the mobile computing device of claim 35 wherein the one or more alarms comprise a plurality of prioritizable alarms (Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. Mazar [0178] teaches using criteria, e.g. alert/alarm priority, to specify information to display as part of a customized newsfeed for the user; and specifying that alerts having higher severity levels be given the most prominent locations within the patient news feed 504.)

Re. CLAIM 37, Mazar/Handler/Wilmink teaches the mobile computing device of claim 35 wherein the in-depth screen displays a color scheme wherein different colors represent how the patient is progressing (Claim 33 is analogous. Mazar [0010] teaches accessing the information to track progress of patient recovery. The Examiner interprets accessed information as displayed. Mazar [0141] teaches the user interface can include indications of recorded vital sign information or other information that is outside of a specified normal range by color coding. Mazar [0149] further teaches color coded tiers of alarm states.)

Re. CLAIM 38, the subject matter of claim 38 is essentially defined in terms of a device, which is technically corresponding to the device of claim 35. Since claim 38 is analogous to claim 35, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 35.

Claims 28-29, 32-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Handler, Wilmink and Rosen et al. (US 2006/0025931 A1).

Re. CLAIM 28, Mazar/Handler/Wilmink teaches the mobile device of claim 27 wherein the comparisons include comparisons of the outputted data with […] of the measured metric (see claim 27 prior art rejection.)

Mazar/Handler/Wilmink may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate statistics and to use this information as part of real time predictive modelling for chronically ill patients as taught by Rosen, with the motivation of improving care of patients by easing data collection, simplifying data transmission, efficiently interpreting chronically ill patient information, expanding the ability of the chronically ill patient or other user to understand the relationship between the medical practice and the patient’s own lifestyle and/or easing the workload of healthcare providers (see Rosen at Abstract).

Re. CLAIM 29 (and CLAIM 34), Mazar/Handler/Wilmink/Rosen teaches the mobile device of claim 28 wherein one or more alarms sound when the outputted data is outside the boundary parameters or a particular medical instrument has stopped functioning or changed its rate, or the 99% confidence interval indicates that a patient may experience an adverse event (See Specification at para. 0021. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. The Examiner interprets Cory Smith’s and another patient’s panels as flashing because RR increased above an upper bound for each.)

Re. CLAIM 32, Mazar teaches a mobile computing device comprising a display screen (see e.g., Fig. 5A), the mobile computing device being configured to display:
at least one home screen displaying room numbers or bed numbers (The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from one or more medical instruments the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/information from a chest sensor and/or other patient worn sensors (medical instrument sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
at least one in-depth screen that appears when a user selects any of the […] on the at least one home screen (The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.);
the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.);
the at least one in-depth screen showing the results of comparisons between the outputted data and recorded cases of adverse events (Claim 27 prior art rejection is analogous. Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events), the comparisons including comparisons of the outputted data with […] of the measured metric (Claim 28 prior art rejection is analogous.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).) such that a medical practitioner can remotely see fluctuations in a patient’s vital signs that are harbingers of potential adverse events that would otherwise be undetected (The Examiner notes that this is optional language, but regardless, interprets vital signs sensor data as accessible and displayable on the caregiver’s smart phone device of Fig. 5C or the device of Fig. 3C (remotely).);
wherein the user interface displays results of comparisons between the created trends and existing adverse event symptoms (Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. The Examiner interprets historical information of two vital signs as compared to identify alarm states. The Specification at para. 0006 defines “adverse event” as “an unintended injury caused by medical management rather than the disease process” e.g. falls with injuries. Mazar Fig. 3D teaches displaying a fall detection (existing adverse event). Mazar [0035] teaches the accelerometer could provide information (symptoms) to caregivers that can be used to determine if the patient is engaging in activities or habits that can increase the risk of re-injury or of developing complications. The Examiner interprets the smartphone as displaying alarm states with fall detection (existing adverse event) data and accelerometer (existing adverse event symptoms) data.); and
	wherein the results include a list of […] adverse events […] (Mazar [0140] teaches the user interface can include additional information for the patient, such as historic motion information or other patient related information along with time stamps; and a listing of past alarm states for the patient and information related to each alarm state. The Examiner interprets the user interface as listing past falls detected.)
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Mazar/Handler may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate statistics and to use this information as part of real time predictive modelling for chronically ill patients as taught by Rosen, with the motivation of improving care of patients by easing data collection, simplifying data transmission, efficiently interpreting chronically ill patient information, expanding the ability of the chronically ill patient or other user to understand the relationship between the medical practice and the patient’s own lifestyle and/or easing the workload of healthcare providers (see Rosen at Abstract).

Mazar/Handler/Rosen may not teach a list of potential adverse events and likelihoods that the potential adverse events will occur.

Wilmink teaches
	potential adverse events and likelihoods that the potential adverse events will occur (Fig. 3 teaches generating a fall prediction assessment of the patient. Fig. 4 teaches generating an updated fall prediction assessment. Col. 3, Ln. 60-67 teaches a fall prediction assessment may include data indicating the likelihood or chance that a particular patient is at risk of falling.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler/Rosen to generate fall prediction assessments and to use this information as part of fall prediction assessment as taught by Wilmink, with the motivation of improving health care provider intervention and provision of care for a patient that is identified as at risk of an adverse event, such as falling, thereby saving the patient from the considerable cost involved in the treatment and hospitalization of fall injuries and even death (see Wilmink at Col. 1, Ln. 29-35).

Re. CLAIM 33, Mazar/Handler/Rosen/Wilmink teaches the mobile computing device of claim 32 wherein the in-depth screen displays a color scheme wherein different colors represent how a patient is progressing (Mazar [0010] teaches accessing the information to track progress of patient recovery. The Examiner interprets accessed information as displayed. Mazar [0141] teaches the user interface can include indications of recorded vital sign information or other information that is outside of a specified normal range by color coding. Mazar [0149] further teaches color coded tiers of alarm states.)

Re. CLAIM 34 prior art rejection, see identical CLAIM 29 prior art rejection.

Re. CLAIM 39, Mazar/Handler/Wilmink teaches the mobile device of claim 35 wherein the comparisons include comparisons of the outputted data with […] of the measured metric (Claim 28 is analogous. See claim 35 prior art rejection.)

Mazar/Handler/Wilmink may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate statistics and to use this information as part of real time predictive modelling for chronically ill patients as taught by Rosen, with the motivation of improving care of patients by easing data collection, simplifying data transmission, efficiently interpreting chronically ill patient information, expanding the ability of the chronically ill patient or other user to understand the relationship between the medical practice and the patient’s own lifestyle and/or easing the workload of healthcare providers (see Rosen at Abstract).

Claims 30-31 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Handler, Wilmink and Wilson et al. (US 2011/0205061 A1).

Re. CLAIM 30, Mazar/Handler/Wilmink teaches the mobile device of claim 23 wherein the one or more medical instruments include a vital-signs monitor and […] (Mazar Abstract & Fig. 9 teaches receiving vital sign information associated with a patient from one or more patient-worn vital sign sensors (of medical instruments).)

Mazar/Handler/Wilmink may not teach a bed scale.
Wilson teaches 
a bed scale ([0008] teaches some healthcare facilities are equipped with patient beds that have a number of computerized features and/or features that are electronically controlled, e.g. a weight scale.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler/Wilmink to include a bed equipped with computerized features and/or features that are electronically controlled and to use this information as part of patient room and bed management as taught by Wilson, with the motivation of improving the management of various aspects of the provision of services to patients (see Wilson at para. 0002).

Re. CLAIM 31, Mazar/Handler/Wilmink teaches the mobile device of claim 23 wherein the measured metric includes […] and alerting the user if a recent data point indicates that […] (see claim 23 prior art rejection. Mazar [0045] teaches viewing real-time and past data recorded by the patient worn sensors. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (a recent data point) increases above an upper acceptable bound. The Examiner interprets an alarm state as detecting collected sensor data that is above or below a specified acceptable range.)

Mazar/Handler/Wilmink may not teach
bed scale information for a bed and further comprising displaying weight data points and […] a recent data point indicates that a patient may not be in the bed.

Wilson teaches
bed scale information for a bed and further comprising displaying weight data points (Fig. 12 & [0218] teaches a bed scale display screen (Mazar’s user interface) that may be used on a non-bed mounted user interface (Mazar’s smartphone user interface) and allows a caregiver to view the patient’s current weight statistics and weight history (data points), zero the bed scale and configure the weight scale) and 
a recent data point indicates that a patient may not be in the bed (See Fig. 12. The Examiner interprets the patient’s current weight statistics as including a recent bed scale weighing “last weight”, which indicates whether or not a patient is or is not in bed depending upon the reading, e.g. 294.8 lb, 104.9 lb, zero lb. See also [0013], teaching a patient bed sensor may detect when a patient has exited the bed, and the bed may send an alert signal accordingly; and sending an electronic notification (Mazar’s data) to a remote device (Mazar’s smart phone).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler/Wilmink to include a bed equipped with computerized features and/or features that are electronically controlled and to use this information as part of patient room and bed management as taught by Wilson, with the motivation of improving the management of various aspects of the provision of services to patients (see Wilson at para. 0002).

Re. CLAIM 40, Mazar/Handler/Wilmink teaches the mobile device of claim 35 wherein the one or more medical instruments include a vital-signs monitor and […] (Claim 30 is analogous. Mazar Abstract & Fig. 9 teaches receiving vital sign information associated with a patient from one or more patient-worn vital sign sensors (of medical instruments).)

Mazar/Handler/Wilmink may not teach a bed scale.
Wilson teaches 
a bed scale ([0008] teaches some healthcare facilities are equipped with patient beds that have a number of computerized features and/or features that are electronically controlled, e.g. a weight scale.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler/Wilmink to include a bed equipped with computerized features and/or features that are electronically controlled and to use this information as part of patient room and bed management as taught by Wilson, with the motivation of improving the management of various aspects of the provision of services to patients (see Wilson at para. 0002).

Re. CLAIM 41, Mazar/Handler/Wilmink/Wilson teaches the mobile device of claim 40 wherein the measured metric includes 
bed scale information for a bed and further comprising displaying weight data points (Claim 31 is analogous. See Claim 35 prior art rejection. Mazar [0045] teaches viewing real-time and past data recorded by the patient worn sensors. Wilson Fig. 12 & [0218] teaches a bed scale display screen (Mazar’s user interface) that may be used on a non-bed mounted user interface (Mazar’s smartphone user interface) and allows a caregiver to view the patient’s current weight statistics and weight history (data points), zero the bed scale and configure the weight scale.) and 
alerting the user if a recent data point indicates that a patient may not be in the bed (Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (a recent data point) increases above an upper acceptable bound. The Examiner interprets an alarm state as detecting collected sensor data that is above or below a specified acceptable range. See Wilson Fig. 12. The Examiner interprets the patient’s current weight statistics as including a recent bed scale weighing “last weight”, which indicates whether or not a patient is or is not in bed depending upon the reading, e.g. 294.8 lb, 104.9 lb, zero lb. See also Wilson [0013], teaching a patient bed sensor may detect when a patient has exited the bed, and the bed may send an alert signal accordingly; and sending an electronic notification (Mazar’s data) to a remote device (Mazar’s smart phone).)

Response to Arguments
Rejections under 35 U.S.C. §112(b)
Regarding the rejection of any of Claims 23-41, the Applicant has cancelled Claims 24-26, rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended claims 23, 32 and 35. The amendment has alleviated previous issues but necessitated rejection of claims 32-34 for a new issue.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 23-41, the Applicant has cancelled 24-26, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons (see additionally previous responses to Applicant Remarks). Applicant argues:

a. “Applicant respectfully submits that the presently claimed user interface includes novel screens, layouts and user paths that solve certain problems in the field of medical monitoring” (Remarks, pg. 7).

Regarding a.: The Examiner respectfully submits the basis of rejection and that this “certain problems in the field of medical monitoring” is not a technical problem; this is at most a medical problem related to patient monitoring. Since this is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does not provide a practical application or significantly more under this measure or by any measure provided for in the 2019 PEG. Difficulty in monitoring patients by collecting patient data existed well-prior to the advent of computer systems and their installation at medical facilities. The description of the monitoring of patients and collection of patient data being “difficult” or lacking in some way does not indicate how or why this is a technical problem. It is also unclear if the Applicant’s claimed invention actually solves this purported problem or increases it; there is no nexus between the data collection being slow, inaccurate, unusable, or not visible and the claimed invention.
	Further, “[a]s made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." MPEP 2016.05(I) (internal quotations omitted).

b. “The claimed home screen provides a way for practitioners to quickly see how their patients are doing, as well as the ability to quickly obtain more detailed information if needed…” (emphasis added in italics) (Remarks, pg. 7).

Regarding b.: The additionally submits that the claims do not solve the argued feature of a device “malfunction” or any other technical problem. The additional elements (e.g., mobile computing devices having user interfaces, i.e., user interface devices) merely act as generic computer components and/or location for data gathering. Moreover, using a mobile computing device to look at information on an app is using a mobile computing device as designed. See Alice Corp. Merely applying an abstract idea (e.g., following steps including ones for manipulation and presentation of data) using generic computer or generic computer components cannot provide a practical application or significantly more. Likewise, transmitting, receiving, and outputting information using a generic computer, generic computer component, or general means is a form of extra-solution activity.
	Further, the Examiner submits that the mobile computing device (i.e., a user interface device) is recited at a high level of generality and is a generic computer component. The use of the mobile computing device for performing the functions, as drafted, does not provide an improvement within the meaning of that word; the mobile computing device is not made to physically run faster, utilize fewer resources, or run more efficiently. Utilizing a computer or tool to perform an abstract idea in a faster or more accurate manner is utilizing a computer as designed and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.

c. “The Trading Technologies court stated that the claims “require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art”. Thus, the claims were not abstract under part one of Alice” (Remarks, pg. 8).

Regarding c.: The Examiner respectfully submits that the invention of Trading Technologies solved a technological problem arising out of computer GUI interfaces. The static display of the previous systems did not allow for dynamic updating of traded items and traders were unable to purchase items at the desired cost. The invention of Trading Technologies solved this problem. The Examiner cannot find nor has the Applicant pointed to any such problem solved by Applicant's invention. The Examiner also notes that the Specification at para. 0005 indicates that "there is virtually no straightforward method for timely delivery of medical device data or for an integrated or holistic view of a patient's medical condition to practitioners not present at the patient's bedside." This statement indicates that straightforward method for timely delivery of medical device data or for an integrated or holistic view of a patient's medical condition to practitioners not present at the patient's bedside already exists ("virtually no").

d. “the claims also require a specific, structured user interface with prescribed functionality: the claimed home screen includes icons… to give the practitioner an extra level of detail on the home page” (emphasis added in italics) (Remarks, pg. 8).

Regarding d.: The Examiner respectfully submits that the various screens (i.e., the mobile computing device having a user interface having various screens) have been considered as generally linked to the identified abstract idea. The Examiner cannot consider the mobile computing device’s various screen(s), under Step 2A, as drafted, to be a specific, structured GUI paired with a prescribed functionality related to the structure. The problem to be solved cannot be considered a technical problem.
	Further, the additional elements are not improved in the claims as drafted. If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. Again, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer (e.g., a GUI device) or to another technology without reference to what is well-understood, routine, conventional activity (e.g., data gathering over a network, data gathering from medical instruments, displaying a data representation or visualization). See MPEP 2106.04(d)(1). While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

Regarding the rejection of Claims 27-41, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 23-41, the Applicant has cancelled Claims 24-26, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for at least the following reasons. Applicant argues:

a. “Mazar and Handler, alone or in combination, do not teach or suggest providing likelihoods that the potential adverse events will occur” (Remarks, pg. 9).

Regarding a.: The Examiner respectfully submits this instant Office Action prior art rejection as necessitated by amendment. Given broadest reasonable interpretation, Mazar in view of various references teaches or renders obvious the amended independent claims and their dependents. 

b. “Wilmink does not make up for this deficiency” (Remarks, pg. 9). 
Regarding b.: The Examiner respectfully disagrees. See above.

Regarding the rejection of Claims 24-41, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McFarlane et al. (2018) for teaching a faster clinical response to the onset of adverse events: A wearable metacognitive attention aid for nurse triage of clinical alarms. See e.g., Abstract and Fig. 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626